Comegys, C. J.,
charging the jury:
That while in the case of untamed animals, a person keeping *21them is liable for any injury they may do to others; yet, where animals have been domesticated, for example dogs, the owner of them is only liable in case he knows they are accustomed to bite, or have a ferocious, savage disposition, or spirit, which domestication has not subdued.
It is not necessary, in order to entitle a plaintiff to recover for the bite of a dog, that he -should prove that another person has been bitten, but it is sufficient if he show by proof that the owner knows him to have a wicked, ferocious spirit, such as renders it dangerous that he should be at large. The fact that he is commonly kept confined by the owner, is evidence from which the jury may infer such knowledge on the part of the owner.
In all cases, before a plaintiff can recover for injury by a dog from having been bitten, it must be proved to the satisfaction of the jury that the defendant kept the dog, and that he did so knowing he would bite, or was of such a ferocious nature that he had a propensity, or was likely to do so. Such knowledge may be shown as well by circumstances, as by positive proof.
The plaintiff was rightfully on the defendant’s premises upon his usual errand for milk, and was, in no sense, wrongfully there.
If the jury should find for the plaintiff, he is entitled to such damages as necessarily arose from such an injury as he sustained, including nursing, medical attendance, pain, suffering in body and fear and apprehension of hydrophobia, if such be shown to have been incurred, or felt; and also any loss he sustained from having been disabled from pursuing his usual business.
Verdict for plaintiff for $36.00.